Citation Nr: 1213597	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-08 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a right lower extremity cold injury.  

2.  Entitlement to service connection for the residuals of a left lower extremity cold injury.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and daughter



ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to November 1946 and from August 1958 to August 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating action by the Department of Veterans Affairs (VA) Waco, Texas, Regional Office (RO).

In January 2012, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, right lower extremity cold injury residuals, to include neurological and skin manifestations, had its onset in service.  

2.  Resolving all reasonable doubt in the Veteran's favor, left lower extremity cold injury residuals, to include neurological and skin manifestations, had its onset in service.  




CONCLUSIONS OF LAW

1.  Service connection is warranted for right lower extremity cold injury residuals, to include neurological and skin manifestations.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Service connection is warranted for left lower extremity cold injury residuals, to include neurological and skin manifestations.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's service connection claims for the residuals of right and left lower extremity cold injuries, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran presently seeks service connection for the residuals of right and left lower extremity cold injuries, maintaining that he was exposed to extreme cold weather conditions in service, subsequently experienced relevant lower extremity symptoms and has continually experienced these symptoms since separation.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The evidence of record sufficiently establishes the Veteran's current diagnosis of bilateral lower extremity cold injury residuals, to include skin and neurological manifestations.  See VA treatment record, Jan. 11, 2007.  Moreover, service treatment records, dated in dated in November 1959, January 1965and February 1970, document the Veteran's treatment for lower extremity skin and pain symptoms.  Thus, the determinative issue is whether this diagnosis is related to the military service.  

During an October 2007 VA examination, the Veteran reported sustaining cold related injuries while working on the flight line in Germany and indicated the in-service onset of related symptoms.  Although an extensive examination was performed at this time, the VA examiner did not provide a relevant etiological opinion.

The Veteran's account of bilateral lower extremity residual cold injury symptomatology, to include in-service cold weather related trauma, the in-service onset of relevant symptoms and of continuously experiencing relevant symptoms since separation, to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's account as to these matters has been generally consistent and the medical evidence of record by and large does not vary for his account.  Further, the sworn Board testimony of his spouse and daughter tends to corroborate the onset and continuity of relevant symptomatology.  Service records also confirm his military occupational specialty (MOS) as an Airplane Engine Mechanic and his service in Germany.  These factors taken together make the Veteran's statements as to these matters competent credible and highly probative.  See Buchanan; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).

While there is no medical nexus opinion, this is not fatal to the Veteran's claim, as in the present circumstance lay evidence may service as basis to establish the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  In this regard, lay evidence can be competent and sufficient o establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.  Moreover, as noted above, pursuant to 38 C.F.R. § 3.303(b), the second and third elements of service connection may be established by demonstrating a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. at 307. 

In sum, the competent evidence of record confirms that the Veteran was exposed to lower extremity cold weather trauma in service and experienced relevant symptoms in service (i.e., skin and neurological).  The Veteran also has currently diagnosed bilateral lower extremity cold weather residuals, to include neurological and skin manifestations.  Additionally, the Board finds competent and credible the Veteran's account of continuity of symptomatology since separation because (I) competent lay evidence tends to support his account of having bilateral lower extremity residual cold weather symptomatology in service and since separation; (II) he has provided a generally consistent account of post-service symptomatology; and (III) his account is generally consistent with the other evidence of record.  See Davidson, 581 F.3d at 1316.  The Board finds that the lay evidence of record, to include the Veteran's multiple statements and those of his spouse and daughter, is credible and is supported by the later diagnosis.  See Barr.  Thus, the Board finds that service connection is warranted for right and left lower extremity cold injury residuals, to include neurological and skin manifestations.  


ORDER

Service connection is granted for right lower extremity cold injury residuals, to include neurological and skin manifestations.  

Service connection is granted for left lower extremity cold injury residuals, to include neurological and skin manifestations.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


